DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chris McDonald (41,533) on July 27, 2022.
The application has been amended as follows: 
Amend Claim 1 to include the limitations of Claim 2, cancel Claim 2, and amend Claims 3-4 to be dependent on Claim 1. See amended Claims 1 and 3-4 recited below.

Claim 1. A battery module, comprising: 
a cell stack having a plurality of battery cell;
a module case configured to accommodate the cell stack;
a pair of module covers configured to cover openings at a pair of sides of the module case, respectively; and 
at least one ventilator installed through one of the pair of module covers, 
wherein at least one ventilator includes: 
a one-way venting valve disposed at a center of a perforation hole formed through the module cover; 
a first hole sealing portion attached onto an inner wall of the perforation hole; and 
a second hole sealing portion attached onto an outer circumference of the one-way venting valve,
wherein the first hole sealing portion and the second hole sealing portion are expanded at a reference temperature or above to meet each other so that the perforation hole is sealed.

Claim 3. The battery module according to claim 1, wherein the first hole sealing portion and the second hole sealing portion are made of a sheet containing at least one of an epoxy-based resin, a butyl-based resin and a vinyl chloride-based resin.

Claim 4. The battery module according to claim 1, wherein the one-way venting valve discharges a venting gas from an inside thereof to the outside when a pressure inside the module case is a reference pressure or above.

Reasons for Allowance
Claims 1 and 3-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The invention of Claim 1 is directed to a battery module, comprising: 
a cell stack having a plurality of battery cell;
a module case configured to accommodate the cell stack;
a pair of module covers configured to cover openings at a pair of sides of the module case, respectively; and 
at least one ventilator installed through one of the pair of module covers, 
wherein at least one ventilator includes: 
a one-way venting valve disposed at a center of a perforation hole formed through the module cover; 
a first hole sealing portion attached onto an inner wall of the perforation hole; and 
a second hole sealing portion attached onto an outer circumference of the one-way venting valve,
wherein the first hole sealing portion and the second hole sealing portion are expanded at a reference temperature or above to meet each other so that the perforation hole is sealed.
The closest prior art is considered to be Aizawa (JP 2015-153616A, cited on the IDS dated October 28, 2020, see also the EPO machine generated English translation provided with this Office Action) in view of Han et al. (US Patent No. 6,326,100, cited on the IDS dated October 28, 2020).
Regarding Claim 1, Aizawa discloses in Fig. 1 a battery module (10) ([006]-[0007], [0011]), comprising:
a cell stack (14) having a plurality of battery cells ([0012]);
a module case (11) configured to accommodate the cell stack (14) ([0012]);
a pair of module covers (12, 13) ([0012]); and
at least one ventilator (20) installed through one of the pair of module covers (12, 13) ([0015]).
Aizawa discloses wherein the at least one ventilator (20) is disposed within a perforation hole (22) formed though the module cover (13) in order to allow the inflow of outside air into the module case (11) as a means for discharging heat in the module case (11) ([0015]).	Specifically, Aizawa discloses wherein the at least one ventilator (20) is expanded at a reference temperature or above, such as when the battery module (10) ignites, the perforation hole (22) is sealed (Figs. 4-5), thereby blocking inflow of the outside air into the module case (11) and consequently extinguishing the fire ([0007], [0015]).
However, Aizawa does not disclose wherein the at least one ventilator includes: 
a one-way venting valve disposed at a center of a perforation hole formed through the module cover; 
a first hole sealing portion attached onto an inner wall of the perforation hole; and 
a second hole sealing portion attached onto an outer circumference of the one-way venting valve.
Han teaches in Figs. 3-5b a battery (30) (C3, para 1), comprising:
at least one ventilator (31) installed through a cover (22) (C3, paras 1-2),
wherein the at least one ventilator (31) includes:
a one-way venting valve (41) disposed at a center of a perforation hole (22b) formed through the cover (22) (C3, para 2);
a first hole sealing portion (43) attached onto an inner wall of the perforation hole (22b) (C3, para 3); and
a second hole sealing portion (42) attached onto an outer circumference of the one-way venting valve (41, 44) (C3, para 3).
Specifically, Han teaches wherein the one-way venting valve (41) is utilized for exhausting gas generated inside a case (24) of the battery (30) (C2, para 1 and C3, para 1).
Consequently, it would not have been obvious to one of ordinary skill in the art to form the at least one ventilator of Aizawa to include a one-way venting valve disposed at a center of a perforation hole formed through the module cover, a first hole sealing portion attached onto an inner wall of the perforation hole, and a second hole sealing portion attached onto an outer circumference of the one-way venting valve, as taught by Han, as such a ventilator does not allow the inflow of outside air and therefore such would not successfully function as a means for discharging heat in the module case, as desired by Aizawa.
The second closest prior art is considered to be Han et al. (US Patent No. 6,326,100, cited on the IDS dated October 28, 2020) in view of Aizawa (JP 2015-153616A, cited on the IDS dated October 28, 2020, see also the EPO machine generated English translation provided with this Office Action).
Regarding Claim 1, Han discloses in Figs. 3-5b a battery (30) (C3, para 1), comprising:
at least one ventilator (31) installed through a cover (22) (C3, paras 1-2),
wherein the at least one ventilator (31) includes:
a one-way venting valve (41) disposed at a center of a perforation hole (22b) formed through the cover (22) (C3, para 2);
a first hole sealing portion (43) attached onto an inner wall of the perforation hole (22b) (C3, para 3); and
a second hole sealing portion (42) attached onto an outer circumference of the one-way venting valve (41, 44) (C3, para 3).
Specifically, Han discloses wherein the one-way venting valve (41) is utilized for exhausting gas generated inside a case (24) of the battery (30) (C2, para 1 and C3, para 1).
However, Han does not disclose wherein the first hole sealing portion and the second hole sealing portion are expanded at a reference temperature or above to meet each other so that the perforation hole is sealed.
Aizawa teaches in Fig. 1 a battery (10) ([006]-[0007], [0011]), comprising: 
at least one ventilator (20) installed through a cover (13) ([0015]),
 wherein the at least one ventilator (20) is disposed within a perforation hole (22) formed though the cover (13) in order to allow the inflow of outside air into a case (11) as a means for discharging heat in the module case (11) ([0015]).
Aizawa further teaches wherein the at least one ventilator (20) is expanded at a reference temperature or above, such as when the battery (10) ignites, the perforation hole (22) is sealed (Figs. 4-5), thereby blocking inflow of the outside air into the module case (11) and consequently extinguishing the fire ([0007], [0015]).
Specifically, Aizawa teaches wherein the at least one ventilator (20) is formed of a material that expands rapidly when heated ([0019]).
It would not have been obvious to one of ordinary skill in the art to form the at least one ventilator of Han such that the at least one ventilator is expanded at a reference temperature or above so that the perforation hole is sealed, as taught by Aizawa, because the at least one ventilator of Han is a one-way venting valve that exhausts gas that has been generated inside of the battery and therefore inflow of the outside air into the battery is already blocked.
Furthermore, even if a motivation existed, it would not have been obvious to one of ordinary skill in the art to form the at least one ventilator of Han such that the first hole sealing portion and the second hole sealing portion are expanded at a reference temperature or above to meet each other so that the perforation hole is sealed, as called for in the claimed invention, because such a configuration was neither disclosed, taught, or suggested by the prior art and therefore the skilled artisan would not have known how to do so while successfully exhausting gas generated inside a case of the battery, as desired by Han. 
In light of the above, the closest prior art fails to disclose, teach, suggest, or render obvious “wherein the first hole sealing portion and the second hole sealing portion are expanded at a reference temperature or above to meet each other so that the perforation hole is sealed” in combination with all of the other claim limitations taken as a whole.
Claims 3-11 are dependent on Claim 1 and therefore are allowable for the reasons set forth above.
Additional prior art made of record that is considered to be pertinent to the Applicant’s disclosure include:
Uchiumi et al. (JP 2013-246920A, cited on the IDS dated October 28, 2020, see also the EPO machine generated English translation provided with this Office Action) discloses in Figs. 1-2 and 4 a battery module (1) ([0014]-[0015]), comprising: 
a cell stack having a plurality of battery cell (11) ([0014]-[0015]);
at least one ventilator (3) installed on a module case (2) (Figs. 2 and 4, [0016], [0019]-[0021], wherein a fireproof blocking member 3 allows cooling air to flow through a hollow portion and therefore is a ventilator).
wherein at least one ventilator (3) includes: 
a venting valve disposed at a center of a perforation hole (22) formed on the module case (2) (Fig. 5, [0048]).
Specifically, Uchiumi discloses wherein the at least one ventilator (3) is made of a heat-expandable fire-resistant resin, such that when a fire breaks out in the battery module (1), such is expanded at a reference temperature so that the perforation hole (22) is sealed ([0023]-[0024]).
However, Uchiumi does not disclose wherein at least one ventilator includes: a first hole sealing portion attached onto an inner wall of the perforation hole; and a second hole sealing portion attached onto an outer circumference of the one-way venting valve, wherein the first hole sealing portion and the second hole sealing portion are expanded at a reference temperature or above to meet each other so that the perforation hole is sealed, as called for in the claimed invention.
Baum (EP 3644402A1, see also the EPO machine generated English translation provided with this Office Action) discloses a battery module comprising a venting valve that is expanded at a reference temperature so that such is sealed ([0007], [0009]).
However, the Examiner notes that Baum has a publication date of April 29, 2020 and therefore is not considered to be prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        July 27, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
July 28, 2022